Exhibit 10.1.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of February 18, 2005 (this “Amendment”), to the Credit
Agreement, dated as of June 11, 2004 (as amended from time to time, the “Credit
Agreement”), among Paperweight Development Corp., a Wisconsin corporation
(“Holdings”), Appleton Papers Inc., a Delaware corporation (the “Borrower”),
Rose Holdings Limited, a company organized under the laws of the United Kingdom
(the “UK Borrower”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
Bear, Stearns & Co. Inc., as a joint lead arranger and joint bookrunner, UBS
Securities LLC, a joint lead arranger, joint bookrunner and as syndication
agent, Associated Bank, National Association, LaSalle Bank National Association
and US Bank, National Association, each as documentation agent, and Bear Stearns
Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, Holdings and the Borrower have requested certain amendments to the
Credit Agreement as more fully set forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments but only on the
terms and conditions contained in this Amendment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

SECTION 2. Waiver. The undersigned Lenders hereby waive any Default or Event of
Default arising out of or related to the failure of the Borrower to make timely
payment of commitment fees payable pursuant to Section 3.5(a) and Letter of
Credit fees payable pursuant to Section 3.9(a), in each case on the last day of
December 2004 (including, without limitation, any Default or Event of Default
arising under Section 9(c) of the Credit Agreement by reason of the Borrower’s
failure to provide notice of any such Default or Event of Default pursuant to
Section 7.7(a) of the Credit Agreement).

 

SECTION 3. Amendments to Section 1.1 (Definitions). (a) The following
definitions contained in Section 1.1 of the Credit Agreement are hereby amended
in their respective entireties to read as follows:



--------------------------------------------------------------------------------

“Bilateral Commitment”: with respect to the Bilateral Lender (and, if
applicable, the Revolving Lender that has designated its Affiliate as the
Bilateral Lender pursuant to Section 3.19), the maximum amount that the
Bilateral Lender has agreed to make available from time to time during the
Revolving Commitment Period under the Bilateral Facility; provided that at no
time shall (a) the sum of (i) such Bilateral Commitment and (ii) the Available
Revolving Commitment of the Bilateral Lender (or, if applicable, the Revolving
Lender that has designated its Affiliate the Bilateral Lender) exceed (b) the
Revolving Commitment of the Bilateral Lender (or, if applicable, such Revolving
Lender).

 

“Bilateral Facility”: any facility or financial accommodation (including any
revolving, overdraft, foreign exchange, guarantee, letter of credit, bonding,
credit card or automated payments facility) made available to the UK Borrower by
a Revolving Lender or an Affiliate of a Revolving Lender pursuant to Section
3.19.

 

“Bilateral Lender”: with respect to the Bilateral Facility, the Revolving Lender
or the Affiliate of a Revolving Lender that has made the Bilateral Facility
available pursuant Section 3.19.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender and any Affiliate of a Revolving Lender that is
designated the Bilateral Lender.

 

“UK Borrower”: means Bemrose Booth Limited, a company organized under the laws
of the United Kingdom.

 

(b) Section 1.1 of the Credit Agreement is hereby amended by replacing the
reference to “the UK Borrower” in the definitions of Rose Subsidiary and UK
Share Charge with a reference to “Rose Holdings Limited”.

 

SECTION 4. Amendment to Section 3.19 (Bilateral Facility). (a) Section 3.19 of
the Credit Agreement is hereby amended by deleting in paragraph (a) thereof in
its entirety and substituting in lieu thereof the following new paragraph:

 

“(a) General. Subject to compliance with the requirements set forth in this
Section 3.19, if the UK Borrower and a Revolving Lender agree, such Revolving
Lender or its designated Affiliate, in its capacity as the Bilateral Lender,
shall be permitted to provide the Bilateral Facility on a bilateral basis to the
UK Borrower, provided that the Bilateral Commitment shall not at any time exceed
the Bilateral Commitment Limit.

 

(b) by (i) deleting the word “and” following clause (ii) of paragraph (b)
thereof, (b) deleting the period at the end of clause (iii) of paragraph (b)
thereof and inserting in lieu thereof a semicolon and the word “and” and (c)
inserting the following new clause at the end of paragraph (b) thereof:

 

2



--------------------------------------------------------------------------------

“(iv) to the extent applicable, (A) a certificate of the Revolving Lender
designating its Affiliate as a Bilateral Lender and (B) an agreement executed
and delivered by such Affiliate whereby such Affiliate becomes a party to the
Credit Agreement as the Bilateral Lender and agrees to be bound by the Credit
Agreement and the other Loan Documents as the Bilateral Lender, in each case, in
form and substance satisfactory to the Administrative Agent.”

 

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the Administrative Agent
shall have received:

 

(a) this Amendment, executed and delivered by a duly authorized officer of each
of Holdings, the Borrower, Rose Holdings Limited and the Required Lenders;

 

(b) a Joinder Agreement, substantially in the form of Exhibit K to the Credit
Agreement, executed and delivered by Bemrose Booth Limited, the Borrower and the
Administrative Agent;

 

(c) legal opinions from special New York and UK counsel to Bemrose Booth
Limited, in form and substance satisfactory to the Administrative Agent;

 

(d) a Reaffirmation Agreement, substantially in the form of Exhibit A hereto,
duly executed and delivered by each Domestic Subsidiary that is a Loan Party;

 

(e) a Deed of Confirmation, substantially in the form of Exhibit B hereto, duly
executed and delivered by the Borrower and each Loan Party organized under the
laws of the United Kingdom; and

 

(f) satisfactory evidence that all fees and other amounts due and payable to the
Administrative Agent on or prior to the Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that as of the Amendment Effective
Date, after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and the representations and warranties made by the
Borrower in or pursuant to the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the Amendment Effective
Date as if made on such date (except to the extent that any such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date).

 

SECTION 7. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of

 

3



--------------------------------------------------------------------------------

the Administrative Agent or the Lenders except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect in accordance with its terms. This
Amendment shall constitute a Loan Document.

 

SECTION 8. Subsidiary Borrower Removal. Pursuant clause (ii) of the final
paragraph of Section 11.1 of the Credit Agreement, the Borrower hereby notifies
the Administrative Agent that Rose Holdings Limited shall be cease to be a
Subsidiary Borrower for all purposes of the Credit Agreement as of the Amendment
Effective Date. The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that as of the Amendment Effective Date no
Loans or other amounts are owing by Rose Holdings Limited under the Credit
Agreement or any other Loan Document.

 

SECTION 9. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

APPLETON PAPERS INC.

By:

 

/s/ Dane E. Allen

--------------------------------------------------------------------------------

Name:

 

Dane E. Allen

Title:

 

Assistant Secretary

PAPERWEIGHT DEVELOPMENT CORP.

By:

 

/s/ Dane E. Allen

--------------------------------------------------------------------------------

Name:

 

Dane E. Allen

Title:

 

Assistant Secretary

ROSE HOLDINGS LIMITED

By:

 

/s/ Paul J. Karch

--------------------------------------------------------------------------------

Name:

 

Paul J. Karch

Title:

 

Director



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING, INC.

By:

 

/s/ Victor F. Bulzacchelli

--------------------------------------------------------------------------------

Name:

 

Victor F. Bulzacchelli

Title:

 

Vice President